


110 HR 6920 IH: Home Heating Loan Guarantee Act of

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6920
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of the Treasury, on an
		  emergency basis, to guarantee loans made by depository institutions during the
		  2008–2009 heating season to eligible consumers, under certain conditions, for
		  home heating purchases and repairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Heating Loan Guarantee Act of
			 2008.
		2.FindingsThe Congress finds as follows:
			(1)Heating oil, propane, and natural gas help
			 to keep 70 percent of United States households warm.
			(2)For 8,000,000 homes alone in the United
			 States, heating oil is the primary source of heating and 6,200,000 of those
			 homes are in the Northeast, including the Central Atlantic States.
			(3)Over the last year
			 and a half, the retail cost of heating oil has nearly tripled, as
			 follows:
				(A)In January 2007, a
			 gallon of heating oil cost $1.59.
				(B)By autumn of 2007,
			 the cost of 1 gallon was $2.75.
				(C)From October 2008 through March 2009,
			 heating oil is projected to average $4.13 per gallon, an increase of about 25
			 percent over last winter.
				(D)Increases in natural gas and propane prices
			 this winter are also projected.
				(4)Many homeowners,
			 already strapped financially, simply will not be able to heat their homes this
			 winter.
			(5)In Northeastern Pennsylvania this winter,
			 the average homeowner who uses 950 gallons of home heating oil will have to pay
			 between $3,000 to $4,000 for heating.
			(6)While the Low Income Home Energy Assistance
			 Program operated by the Secretary of Health and Human Services through the
			 Administration for Children and Families (the program is commonly referred to
			 as LIHEAP) is a big help to consumers, the Program by itself is
			 not enough to meet the challenge and the Congress should act to increase its
			 funding as a separate matter.
			(7)Heating oil dealers
			 have faced and will continue to face tremendous stress because of the price
			 increase.
			(8)Home heating oil dealers suffered cash flow
			 problems in the Winter of 2007–2008 and, with such large price increases, the
			 problems will only get worse in the Winter of 2008–2009.
			(9)In
			 the usage of trade in the home heating oil supply and distribution system, home
			 heating oil dealers must typically pay suppliers within 10 days of delivery of
			 oil.
			(10)If customers
			 cannot make timely payments to dealers, dealers, in turn, lack the cash to pay
			 suppliers to keep supplies flowing to consumers.
			3.Guaranteed
			 depository institution loans to home heating suppliers
			(a)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
				(1)ConsumerThe
			 term consumer means an individual or household who acquires
			 goods or services from a home heating supplier primarily for personal, family,
			 or household purposes.
				(2)Depository
			 institutionThe term depository institution has
			 the same meaning as in section 19(b)(1)(A) of the Federal Reserve Act.
				(3)Eligible
			 consumerThe term
			 eligible consumer means  means any individual or household whose
			 household income for the last year ending before any receiving any loan under
			 this section did not exceed an amount equal to 150 percent of the national
			 median household income for such year.
				(4)Qualified home
			 heating loanThe term
			 qualified home heating loan means an unsecured consumer loan to
			 an eligible consumer that is made for the sole purpose of paying a home heating
			 supplier for home heating supplies delivered by such supplier (or to be
			 delivered), or repairs made by the supplier to broken home heating equipment or
			 leaking or frozen lines, during the 2008–2009 home heating season.
				(5)Home heating
			 supplierThe term home
			 heating supplier means a business engaged in retail distribution of
			 heating oil, propane, or natural gas to consumers.
				(6)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(b)Loan guarantees
			 authorizedSubject to the
			 requirements of this section and to the extent and in such amounts as are
			 provided in advance in appropriation Acts, the Secretary may guarantee
			 qualified home heating loans made by depository institutions during the
			 2008–2009 home heating season when the Secretary determines that such action is
			 necessary to minimize disruptions in the supply and distribution of home
			 heating resources due to the inability of customers of the suppliers to pay for
			 home heating supplies delivered by such supplier or repairs made by the
			 supplier to broken home heating equipment or leaking or frozen lines.
			(c)Terms and
			 conditions
				(1)Annual
			 percentage rateThe interest
			 imposed on any qualified home heating loan that is guaranteed by the Secretary
			 under this section shall be at a fixed rate and the annual percentage rate (as
			 determined in accordance with the Truth in Lending Act) with respect to such
			 loan may not exceed 5 percent.
				(2)Origination
			 feesThe total amount of loan
			 origination fees imposed in connection with any qualified home heating loan
			 that is guaranteed by the Secretary under this section, in accordance with
			 regulations which the Secretary shall prescribe, may not exceed an amount equal
			 to 1 percent of the principal of the loan.
				(3)Maximum loan
			 amountThe amount of any
			 credit extended under any qualified home heating loan that is guaranteed by the
			 Secretary under this section may not exceed $5,000.
				(4)Repayment
			 periodAny qualified home
			 heating loan that is guaranteed by the Secretary under this section shall be
			 fully amortized under a repayment schedule that requires full repayment before
			 the end of the 2-year period beginning on the date the loan is
			 consummated.
				(5)Other terms and
			 conditionsThe Secretary may establish by regulation such
			 additional terms and conditions that shall apply with regard to qualified home
			 heating loans as the Secretary may determine to be appropriate.
				(d)Provisions
			 relating to program
				(1)Distribution of
			 proceedsTo accelerate the
			 distribution of loan proceeds and limit fraud, the Secretary may require, by
			 regulation, that the proceeds of a qualified home heating loan to be disbursed
			 directly to a home heating supplier designated by the consumer, except that the
			 Secretary may also require that the consumer cosign for any disbursement of
			 such proceeds when necessary for the protection of consumers.
				(2)Background
			 checksThe Secretary may take such action as appropriate, or
			 require such verification by a depository institution as appropriate, to
			 ascertain—
					(A)the character and
			 creditworthiness of a home heating supplier, including any owner or managing
			 directors or employees of the supplier, and any consumer seeking to qualify for
			 a home heating loan; and
					(B)the effectiveness
			 of the consumer operations of the home heating supplier established to meet the
			 requirements of the Secretary under paragraph (1).
					(3)Overall loan
			 limitsThe Secretary may, by regulation establish such criteria
			 and requirements, as the Secretary may determine to be appropriate with respect
			 to—
					(A)the total number
			 of loans or the aggregate loan amounts guaranteed under this section that are
			 made to customers of any single home heating supplier or by any depository
			 institution; and
					(B)the total number of loans or the aggregate
			 loan maximum loan amounts guaranteed under this section that are made to
			 customers of home heating suppliers, or by depository institutions, operating
			 in a geographical area or region as the Secretary may prescribe.
					(4)Self-certificationTo expedite implementation of the program,
			 a depository institution may self-certify that any consumer loan and any
			 consumer meets the eligibility standards for a qualified home heating loan in
			 order to obtain the guarantee with respect to a home heating loan to such
			 consumer, except that any guarantee of such loan shall be subject to a
			 demonstration by such depository institution that the loan actually met such
			 eligibility standards if the depository institution submits a claim to the
			 Secretary with regard to such guarantee in the event of nonpayment by the
			 consumer.
				(e)EnforcementThe
			 Secretary may exercise any power or authority of the Secretary arising under
			 any other provision of law, including section 5318 of title 31, United States
			 Code, to carry out this section and enforce any provision of this section or
			 any requirement or obligation arising under this section or any regulation
			 prescribed under this section.
			
